On December 7,1994, this court suspended respondent, Thomas E. Phillips, for one year but stayed the suspension and placed respondent on two years of monitored probation, on conditions. This court further ordered respondent by March 7, 1995, to pay board costs. On March 29, 1995, this court found respondent in contempt for failure to pay board costs and suspended him until board costs, including any accrued interest, were paid in full. On March 31, 1995, respondent paid board costs in full, including all accrued interest, and filed an Application for Reinstatement.
The court coming now to consider its order of March 29, 1995, finds that respondent has substantially complied with the order. Therefore,
IT IS ORDERED by the court, effective April 20,1995, that the disciplinary sanction issued by this court against Thomas E. Phillips, Attorney Registration No. 0008582, last known address in Chillicothe, Ohio, on December 7, 1994, be reinstated and that, accordingly, respondent’s one-year suspension is stayed and he is placed on two years of probation, with conditions, effective as of December 7, 1994, consistent with the court’s December 7, 1994 opinion and order.
IT IS FURTHER ORDERED that upon successful completion of the probationary period, respondent shall apply for termination of probation pursuant to Gov.Bar R. V(9), and that the probation shall not be terminated until this court orders respondent’s probation terminated.
IT IS FURTHER ORDERED that respondent shall keep the Clerk, Disciplinary Counsel, relator, and the monitoring attorney advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending, this order, and all other orders in this case, by certified mail to the most recent business address respondent has given to the Attorney Registration Office.